MacLean, J.
(dissenting). This action, being one to enforce a mechanic’s lien, is a proceeding in equity (Morton v. Tucker, 145 N. Y. 244; Raven v. Smith, 148 id. 415, 418), and so not main-*142tamable in the Municipal Court of the city of Mew York under the Constitution (Art. VI, § 18), because not within the jurisdiction conferrable upon a new inferior local court, such as is the Municipal Court. Matter of Schultes, 33 App. Div. 524.
The judgment should be reversed, with costs to the appellant.
Judgment modified, and as modified affirmed, without costs to either party.